Plaintiffs in error sued defendant in error in the County Court at Law of Tarrant County to recover $257.00 due upon several promissory notes, with interest and attorney's fees, and for foreclosure of a chattel mortgage on an automobile given to secure the notes. The petition contained no allegation of the value of the automobile, but its value, in an amount within the court's jurisdiction, was stated in an affidavit for sequestration filed by the plaintiffs on the day the suit was filed. The Court of Civil Appeals reversed the trial court's judgment in favor of the plaintiffs and remanded the cause.58 S.W.2d 1061. The question presented is the same as that this day decided in Mrs. C. B. Brown et al. v. C. C. Peters, a companion *Page 307 
case (ante, p. 300). The judgment of the Court of Civil Appeals is affirmed.
Opinion adopted by the Supreme Court May 13, 1936.